20

21

22

23

24

25

26

27

28

Case 4:19-cr-00690-JAS-LCK Document 53

Law Office of

MICHAEL J. BLOOM, PC

100 North Stone Avenue, Ste. 701

Tucson, Arizona 85701

MICHAEL J. BLOOM (AZ Bar No. 004897)
Email: mjkevamichaelibloom.net

Telephone: (520) 882-9904

Fax: (520) 628-7861

 

 

Law Office of

HERNANDEZ & HAMILTON, PC

The Johnson House Offices

455 West Paseo Redondo

Tucson, Arizona 85701-8254

JOSHUA F. HAMILTON (AZ Bar No. 028084)
Email: Joshi Hernandez-Hamilton.com
Telephone: (520) 882-8823

Fax: (520) 882-8414

Attorneys for Defendant Norman

Filed 11/14/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

Alexander True Norman,

No. CR19-00690-TUC-JAS(LCK)

NOTICE OF THIRD-PARTY
Vs. CLAIM FOR SEIZED PROPERTY

Defendant. (Defendant Out of Custody)

 

 

 

 

PLEASE TAKE NOTICE that pursuant to 21 U.S.C. § 853(n)(1), Third

Party Claimant, Anne True, hereby files her Petition for Return of property seized

on or about February 15, 2019, for the reasons set forth in the petition below.

 
20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cr-00690-JAS-LCK Document 53 Filed 11/14/19 Page 2 of 6

PETITION

I, Anne True, declare as follows:

1) I am an interest holder of the 2018 Honda Civic (VIN:
SHHFK7H47JU224646) which was seized by Homeland Security Investigations in
Sierra Vista, Arizona, on February 15, 2019.

2) lam an innocent owner within the meaning of 18 U.S.C. § 983(d).

3) The vehicle was purchased by me on July 13, 2018, and the funds
were lawfully derived from dividends from personal investments. See attached
cashier's check and title.

4) The seized vehicle was not used unlawfully to my knowledge and,
upon learning of the alleged conduct giving rise to forfeiture, I have done all that
reasonably could be expected of me under the circumstances to terminate such use
of the property.

5) [have retained the law firm of Law Office of Hernandez & Hamilton,
PC, to represent me in this process.

I declare under penalty of perjury that the foregoing information is true and

correct.

Cen November 11, 2019

Anne True Date

 
12

13

14

15

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cr-00690-JAS-LCK Document 53 Filed 11/14/19 Page 3 of 6

RESPECTFULLY SUBMITTED this 14th day of November, 2019.

Law Office of
MICHAEL J. BLOOM

s/Michael J. Bloom
MICHAEL J. BLOOM
Attorney for Defendant

Law Office of
HERNANDEZ & HAMILTON, PC

s/Joshua F. Hamilton
JOSHUA F. HAMILTON
Attorney for Defendant

 
19

20

21

22

23

24

25

26

27

28

 

Case 4:19-cr-00690-JAS-LCK Document 53 Filed 11/14/19 Page 4 of 6

CERTIFICATE OF SERVICE

I, Joshua F. Hamilton, do hereby certify that on this 14th day of November, 2019, I
electronically transmitted the foregoing documents to the Clerk's Office using the
CM/ECF System for filing, and transmittal of a Notice of Electronic Filing was
sent to the following recipients:

The Honorable James A. Soto
United States District Court

Adam David Rossi, Assistant
United States Attorney’s Office

Michael J. Bloom
Attorney for Defendant Norman

Joshua F. Hamilton
Attorney for Defendant Norman

By sVoshua F. Hamilton
JOSHUA F. HAMILTON

 

 
Case 4:19-cr-00690-JAS-LCK Document 53 Filed 11/14/19 Page 5 of 6

 

eB 316112
First National Bank 4
OF HUNTSVILLE
And All Divisions at First National Bank ef Huntsville
REMITTER: ANNE BE TRUE ate §=6-7 /10/18
KEATING HONDA
EXACTLY **23,498 AND 31/100 DOLLARS $ $23,498.31

TH

CUSTOMER - FILE COPY
AUTHORIZED SIGNATURE

CASHIER'S CHECK
NOT NEGOTIABLE
ay

ase 4:19-cr-00690-JAS-LCK Document 53 Filed 11/14/19 Page 6 of 6

atts

  

Upon sale of this vehicle, ihe purchaser must apply for a new tille within 30 days unless the vehicle is
purchased by adealer Until a new tile © issueri. the veanicie record will Continue to reflect the owrer’s
name listed on the cuirenl tile SEE BACK OF TAB FOF ADDITIONAL INFORMATION,

 

a

a 0
2 1
nm 3
a 6
o ALEXANDER TRUE NORMAN &
= 136 ELKINS LK 8
us HUNTSVELLE, Tx 77340-7303

S

©

 

YEHICLE IDELMIFICATION MUPQER V8AR MOGEL BiS OF VEHRTLE BODY STYLE

SHHFK7H47JU224646 2018 HOND SH

tt he TREO PORE DATE NILE 1ssuED

siicamen 17033243306250047 08/04/2018

MODEL mM TOWS WEIGHT LICE I IRMEE

CIV 3000 KZD1395
PREVIOUS Owen ODOMETER BEADED

KEATING HONDA CONROE Tx 105
OWNER

GEMANKIS)
ALEXANDER TRUE NORMAN ACTUAL MILEAGE
130 ELKINS LAKE

HUNTSVILLE, TX 77340

SIGNATURE OF O}MER GF AGEMT MUST SE i imi
UNLESS OTHERMASE AUTO FLAW TT IS a ViOlaTiow o® Sle Law Ia aia
THE NAME OF axOTHER PERSGH CERTIFICATE OF THEE CR OTHERNESE GIR Fat
INFORMATION ON 4 CERTIFICA

 

DATE OF LEN IST LIESHOLOER

(ST IEMRELERSED =
NONE Bate

DATE OF LIEW 2UD LIEMHOLDER:

DATE OF LIEN SRD LIENHOLDER

ARD LIEN RELEASED

 

'TIS HEREBY CERTIFIED THAT THE PEARSON HEREIN MAMED IS THE OWNER
OF THE VEHICLE DESCAIBED ABOVE WHICH IS SUBJECT TO THE ABOVE LIENS.

AUTHORIZED AGENT

 

 

 

RIGHTS OF SURVIVORSHIP AGREEMENT — ae
WE, THE MARRIED PERSONS WHOSE SIGHATURES APPEAR HEREN, HEHESY
AGREE THAT THE OWMEASIR OF THE VEHICLE DESCBIRED ON Tins
CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARO GE KELO scmn y :
AND IM THE EVENT GF UEATH OF ANY OF THE PERSONS MAWED IN THe SIGNATURE
AGREEMENT. THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURYIVON(S|

 

 

 

SIGNATURE
6 DO NOT ACCEPT TITLE SHOWING ERASURE, ALTERATION. OR MUTILATION

 

 
